1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     JASON F. CARR
3
     Assistant Federal Public Defender
4    Nevada State Bar No. 006587
     411 E. Bonneville, Ste. 250
5    Las Vegas, Nevada 89101
     (702) 388-6577
6
     (702) 388-5819 (fax)
7    Jason_Carr@fd.org

8    Attorney for Petitioner Gallegos

9
                            UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF NEVADA
11

12   FERNANDO GALLEGOS,                            Case No. 3:15-cv-00254-RCJ-CLB

13                Petitioner,                      ORDER GRANTING
                                                   UNOPPOSED MOTION FOR
14         v.                                      EXTENSION OF TIME TO FILE
                                                   REPLY TO ANSWER
15   ISIDRO BACA, et al.,
                                                   (SECOND REQUEST)
16                Respondents.

17

18         COMES NOW the Petitioner, Fernando Gallegos, by and through counsel of

19   record, Jason F. Carr, hereby files this request extension of time to file his Reply to

20   Answer. Gallegos requests that this Court grant him an extension of time of thirty-

21   three (33) days to file his Reply and Legal Memorandum in Support of Petition,

22   rendering the pleading due on or before Tuesday, March 17, 2020.

23         This motion is based upon the attached Points and Authorities and all

24   pleadings and papers on file herein.

25

26
1    Dated: February 13, 2020.
2

3                                    Respectfully submitted,
4                                    RENE L. VALLADARES
                                     Federal Public Defender
5

6                                    /s/ Jason F. Carr
                                     JASON F. CARR
7                                    Assistant Federal Public Defender
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                 2
1                                POINTS AND AUTHORITIES
2          1.     Respondents filed their Answer on in this § 2254 habeas action on
3    November 8, 2019. (ECF No. 69.) After seeking one extension, Gallegos’ Reply is due
4    on February 13, 2020. In this motion, Gallegos is requesting an extension of time of
5    thirty-three days, rendering the Reply due on March 17, 2020. This is a second
6    request for an extension of time.
7          2.     Press of business underlies this request for a continuance including,
8    inter alia: An Amended Petition in Finias v. Baker, 3:19-cv-00142-LRH-CLB, that
9    counsel for Gallegos filed on February 11, 2020, an Opening Brief to the Ninth Circuit
10   Court of Appeals due on February 18, 2020, in Ramirez v. Baker, CA No. 19-16825;
11   and an AEDPA deadline to file a supplemental petition due by February 22, 2020, in
12   Campbell v. Russell, 3:19-cv-00576-MMD-WGC. Counsel for Gallegos respectfully
13   requests an extension of time to file given these obligations.
14         3.     On February 13, 2020, counsel for Petitioner contacted Deputy Attorney
15   General Allison Herr. Ms. Herr does not object to this request for a continuance,
16   however, the State requests that counsel for habeas petitioners make clear that this
17   non-opposition does not signify an implied basis for tolling any applicable period of
18   limitations or the waiver of any other procedural defense. Petitioner remains
19   responsible for calculating any limitations periods and understands that, in granting
20   an extension request, the Court makes no finding or representation that the petition,
21   any amendments thereto, and/or any claims contained therein are not subject to
22   dismissal as untimely.
23         4.     Counsel recognizes that this Court’s reasonable interest in moving cases
24   expeditiously. I aver that this motion is not filed for the purpose of delay, but in the
25   interests of justice, as well as in the interest of Mr. Gallegos. In particular, the above-
26   mentioned Finias Amended Petition proved more time consuming and difficult than



                                                   3
1    counsel anticipated. Because of this fact and other intervening deadlines, counsel
2    respectfully requests that this Court grant the request for an extension of time to file
3    the Reply to March 17, 2020, in order to ensure the effective and thorough
4    representation of Mr. Gallegos in his federal habeas action.
5

6          Dated: February 13, 2020.
7                                                    RENE L. VALLADARES
                                                     Federal Public Defender
8

9                                                    /s/ Jason F. Carr
                                                     JASON F. CARR
10                                                   Assistant Federal Public Defender
11

12                                          ORDER
13
     It is hereby ORDERED that Petitioner Gallegos’ Motion to Extend the time to file a
14
     Reply to the Respondents’ Answer is GRANTED. Petitioner shall file his Reply by
15

16   March 17, 2020.

17

18

19

20                                                   ______________________________
21                                                   ROBERT C. JONES
                                                     United States District Judge
22
                                                     Dated: March 4, 2020.
23

24

25

26



                                                 4
